Examiner’s Comments

Status of Claims

Applicant’s amendments and remarks in the reply filed 3/23/2021 have been acknowledged and entered.  Claims 1-5, 7-12, and 20-25 are pending.

Allowable Subject Matter
Claims 1-5, 7-12, and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The reviewed prior art does not anticipate or fairly suggest the substrate cleaning composition or method as set forth in the pending claims.  The closest prior art of record is that of Barnes et al. who teaches a cleaning compositions and methods for removing residue from a microelectronic substrate (see abstract).  The cleaning composition comprises at least a complexing agent including oxalic acid or gallic acid, and corrosion inhibitors including ascorbic acid, glycine, and oxalic acid.  However, as persuasively argued by applicant (see remarks, 3/23/21), Barnes does not disclose the varying amounts of the three different types of corrosion inhibitors with the additional oxalic acid to achieve the cleaning composition as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NATASHA N CAMPBELL/Examiner, Art Unit 1714